Citation Nr: 0915007	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right leg 
disability.

2.  Entitlement to service connection for left leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1953 to 
February 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision in which 
the RO denied service connection for right and left leg 
disabilities.  The Veteran filed a notice of disagreement 
(NOD) in August 2005, and the RO issued a statement of the 
case (SOC) in June 2006.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in June 2006.  In August 2006, the RO issued a supplemental 
SOC (SSOC), reflecting the continued denial of the claims on 
appeal.

In April 2009, a Deputy Vice Chairman of the Board granted 
the motion of he Veteran's representative'  to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).

As a final preliminary matter, the Board notes that in a 
September 2006 letter, the Veteran referred to the matter of 
his entitlement to nonservice-connected pension benefits.  As 
this matter is not properly before the Board; hence, it is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While the Veteran has a current diagnosis of peripheral 
vascular disease (that apparently affects the lower 
extremities), no right or left  leg problems were noted in  
service or for many years thereafter, and  there is no 
competent medical evidence of a nexus between current 
disability affecting the legs and service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for right leg 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008). 

2.  The criteria for service connection for left leg 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, ann April 2005 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The April 2005 letter also notified the 
Veteran that he could send VA information that pertained to 
his claim (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The August 2005 rating 
decision reflects the initial adjudication of the claims 
after issuance of this letter.  Hence, the April 2005 
letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.

While VA has not furnished to the Veteran general information 
pertaining to VA's assignment of disability ratings and 
effective dates (in the event the claim for service 
connection is granted), consistent with Dingess/Hartman, on 
these facts, such omission is not shown to prejudice the 
appellant.  Because the Board herein denies both claims, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the VA Medical Center 
(VAMC) in Charleston, South Carolina, and private treatment 
records.  Also of record and considered in connection with 
the current appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.

The Board also notes that an attempt has been made to obtain 
pertinent records from the Social Security Administration 
(SSA).  However, in an August 2006 response, SSA indicated 
that the Veteran's medical records could not be sent, as his 
folder had been destroyed.  As such, no further action in 
this regard is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by the  Veteran and on his  
behalf, the Board finds that the claims for service 
connection  must be denied.  

Service treatment records are negative for complaints, 
findings or diagnosis pertaining to either the right or left 
leg.

Port-service, in August 1995 the Veteran presented to the 
Charleston VAMC with complaints of leg cramps for the past 6 
months.

A private lower extremity exercise examination in February 
1999 revealed that the Veteran had right popliteal stenosis 
and stenosis of the distal left superficial femoral and 
popliteal arteries.

An August 2003 VA treatment note indicates that the Veteran 
had a long history of peripheral vascular disease with 
symptoms of bilateral claudification (limping). 

A September 2003 VA treatment note reflects a diagnosis of 
peripheral vascular disease.

As indicated above, while the Veteran has claimed service 
connection for right and left leg disabilities, there is no 
medical evidence of any right or left leg disability, per se, 
but rather, disability-currently, peripheral vascular 
disease-that apparently affects both lower extremities.  
However characterized, the claims for service connection must 
be denied on the basis of medical nexus.

No medical problem affecting either leg was shown in service 
or for many years thereafter.  Indeed, the first documented 
complaints pertaining to the legs were in August 1995, and 
the first documented diagnosis pertaining to the legs was 
February 1999.  The Board points out that the passage of many 
years between discharge from active service and documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).Moreover, none of the Veteran's medical records 
includes any comment or opinion pertaining to etiology of 
current peripheral vascular disease.

In short, the current record does not include any medical 
evidence or opinion that there exists a medical relationship, 
or nexus between current disability affecting the right and 
left lower extremities, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion. 

In addition to medical evidence, the Board has considered the 
assertions advanced by the Veteran and by his representative, 
on his behalf.  However, to the extent that the Veteran and 
his representative are attempting to support the claims for 
service connection on the basis assertions, alone, such 
evidence must fail.  As indicated above, these claims turn on 
the matter of whether there exists a medical nexus between 
current disability and service-a  matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without appropriate medical training and expertise, neither 
is competent to provide a probative (i.e., persuasive) 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports either  claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 



ORDER


Service connection for right leg disability.

Service connection for left leg disability



____________________________________________
JACQU3ELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


